Citation Nr: 1243740	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  12-27 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to April 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's current bilateral hearing loss is related to exposure to noise during his active military service.

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, nor is tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012). 

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

After reviewing the claims folder, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a April 2010 letter.  Moreover, in the April 2010 letter, the Veteran was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the June 2009 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the April 2010 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service and post service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran a VA audiological evaluation in June 2010.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time

II. Factual Background

The Veteran has asserted that he has bilateral hearing loss disability and tinnitus as a result of noise trauma sustained in active service.  A review of the record shows that the Veteran's military occupational specialty (MOS) was aviation support equipment technician.  He has reported that he was subjected to aircraft noise while performing his job.  Based on his MOS, the Board finds that his reports of noise exposure during active service are both competent and credible.  As such, the Board concedes the Veteran's noise trauma during active service.  

A review of the Veteran's service treatment records (STRs) shows that at the time of his enlistment examination in June 1946, the Veteran's ears were normal on clinical evaluation.  On whispered voice test hearing was 15/15 bilaterally.  Audiometry was not conducted.  

On April 1948 separation examination no disease or defects of the ears was noted.  On coin click test, hearing was 20/20 bilaterally, and on whispered voice test hearing was 15/15 bilaterally.  

The remainder of the Veteran's STRs are silent for any complaints of or treatment for hearing loss or tinnitus.  

On private audiometry conducted by Dr R.N. in April 2007 puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
Not Tested
70
LEFT
25
25
35
Not Tested
65

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  Dr. R.N. noted that audiometry revealed symmetrical hearing loss with a noise induced pattern

August 2008 private treatment records show that the Veteran complained of decreased hearing and requested a repeat hearing evaluation.  On private audiometry conducted by Dr. R.N. in August 2008 puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
70
75
LEFT
25
35
45
70
80

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 72 percent in the left ear.

On June 2010 VA audiological evaluation the Veteran reported military noise exposure from prop aircraft without the benefit of hearing protection.  He reported post-service noise exposure from a bowling alley for 30 years without hearing protection.  The examiner noted high blood pressure as a pertinent family or social history factor for hearing loss and/or tinnitus.  The Veteran reported tinnitus that had its onset approximately 35 or 40 years earlier.  He reported the tinnitus would occur a few times a month and sounded like a whistling sound that was moderate in severity.  On audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
70
75
LEFT
25
30
45
65
70

Average puretone thresholds were 53 in the right ear and 57 in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 76 in the left ear.  Normal to severe bilateral sensorineural hearing loss as diagnosed.  After examination and review of the Veteran's claims file, the examiner stated that he could not, without resorting to mere speculation, opine as to whether the Veteran's bilateral hearing loss was related to his conceded noise exposure in service.  The examiner did opine that the Veteran's reported tinnitus was less likely than not related to his active service, and his noise exposure therein; however, he was unable, without speculation, to opine as to the actual etiology of the tinnitus.  The examiner noted that the Veteran's service treatment records showed that a whispered voice test was conducted at enlistment and separation from service, and a coin click test was also conducted at separation, but that these tests were not reliable evidence of normal hearing or of hearing impairment.  

The examiner explained, with regard to the Veteran's hearing loss, that when the documentation of the existence of hearing loss at separation from service is missing, it is nearly impossible to determine wither hearing loss later in life is the result of noise exposure during military service.  The examiner went on to explain that there are other possible causes of the Veteran's current hearing loss disability, including: age, occupational noise exposure, and high blood pressure, and as such the etiology of his hearing loss cannot be determined to a reasonable degree of certainty based on the evidence of record.  

With regard to the Veteran's claim of tinnitus, the examiner explained that the Veteran reported intermittent bilateral subjective tinnitus with an onset well after service, and that his brief and occasional tinnitus was inconsistent with tinnitus typically associated with noise exposure.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  He explained that it was more likely that aging, occupational noise exposure, and high blood pressure contributed to the tinnitus, but that he could not determine the exact etiology without resorting to speculation.  

VA treatment records from April 2012 show that the Veteran complained of decreased hearing and that he stated he would like to obtain hearing aids.  

III. Legal Criteria and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Bilateral Hearing Loss

Certain chronic diseases (including organic diseases of the nervous system - to include sensorineural hearing loss) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require inservice complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court: 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385 ...For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary). 

The earliest medical evidence showing complaints of hearing loss is many years after service, in April 2007, when the Veteran complained to his private physician of hearing difficulty.  However, as noted above, the fact that there is no evidence that the Veteran exhibited hearing loss during service, or for years later, is not fatal to his claim.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must currently be present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry.  He alleges that his hearing loss resulted from noise trauma while serving in the Navy as an aviation support equipment technician.  As stated above, the Board concedes that the Veteran was exposed to noise trauma while in service.  What he still must show to establish service connection for his bilateral hearing loss is that it is related to his service, to include as due to noise trauma therein.  

The June 2010 VA examiner was unable to provide a definitive opinion as to the likely etiology of the Veteran's bilateral hearing loss, the examiner stated that an opinion could not be given without resort to speculation.  In considering whether the examination and opinion are adequate, the Court has indicated that "an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion...however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In the present case, the June 2010 examiner explained that an opinion could not be furnished because of the lack of contemporaneous evidence of hearing loss at separation from active service.  It was noted that no audiometry was conducted at enlistment or separation from active service, and as such the examiner was unable to determine whether the Veteran experienced any hearing loss during active service.  The Board accepts this rationale as sufficient to support the conclusion that an opinion cannot be reached without resort to speculation.  

The Board must therefore determine if the Veteran's statements regarding hearing loss during service, and the remaining evidence of record, support his claim of entitlement to service connection for bilateral hearing loss.  

The Board finds that the evidence of record tends to show that the Veteran currently has noise induced hearing loss.  The Veteran's private physician gave the Veteran a diagnosis of symmetrical hearing loss in April 2007.  Private treatment records from April 2007, show that Dr. R.N. noted the Veteran's hearing loss exhibited a noise induced pattern.  The Board finds no reason to doubt Dr. R.N.'s credibility as to this matter, and finds this record significant.  

Furthermore, the Board has already conceded that the Veteran was exposed to noise while in active service.  At his June 2010 VA examination the Veteran reported military noise exposure, which was conceded by the VA examiner.  The Veteran also reported post service noise exposure in the form of bowling alley noise for 30 years.  While the Board acknowledges the Veteran's history of post service noise exposure, the Board finds that such post service noise would not rise to the level of military noise exposure in the form of prop aircraft engines.  However, as noted above, the VA examiner was unable to render an opinion without resort to speculation.

The Board finds that the Veteran's current diagnosis of noise induced bilateral hearing loss, together with the fact that he was clearly exposed to noise trauma during service, places the favorable evidence in a state of equipoise with the negative evidence.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b)

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, ordering a new VA examination; however, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit-of-the-doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

Tinnitus

As noted above, the Veteran's STRs are silent for any complaints of or treatment for tinnitus.  

The earliest medical evidence of tinnitus is the June 2010 VA examination.  As noted above, this is not automatically fatal to the Veteran's claim and service connection is possible if the he can show that his current tinnitus is related to his noise exposure in service.  However, despite the fact that the Veteran was exposed to noise in service, he cannot prevail on the issue of entitlement to service connection for tinnitus as there is no nexus between his in service noise exposure and his current tinnitus.

In this regard, the Veteran reported at his June 2010 VA examination that his tinnitus had its onset 35 to 40 years earlier, which would have been nearly 22 years following his separation from active service.  The VA examiner opined that the Veterans tinnitus was less likely than not related to his active military service, to include noise exposure therein, as the tinnitus symptoms described by the Veteran were not consistent with symptoms of tinnitus caused by noise exposure.  However, the examiner stated that he was unable to determine the cause of the Veteran's tinnitus without resorting to speculation.  The Board finds this opinion probative, and it is significant that there is no contrary opinion of record.  

The absence of documented symptoms of tinnitus from the time of the Veteran's separation from active service in April 1948, until his June 2010 VA examination interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  The Board acknowledges the Veteran's own assertions that his tinnitus is related to his noise exposure from service, however at no time has he stated that he has had tinnitus symptoms since service.  In fact, he reported that his symptoms did not begin for many years following separation from service.  Therefore, the Board finds that service connection based on continuity of symptomatology is not warranted.  

With respect to any possible connection between the Veterans current tinnitus and his active service, the Board must rely on the relevant medical evidence of record to make a determination.  As noted above, the only competent medical evidence in this matter weighs against the Veteran's claim. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is denied. 


____________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


